Exhibit 10.13

CERTAIN COMPENSATION AND BENEFIT

ARRANGEMENTS WITH

HEALTH NET, INC.’S

NON-EMPLOYEE DIRECTORS

AS AMENDED AND RESTATED ON December 2, 2010

Upon recommendation of the Governance Committee of the Board of Directors of
Health Net, Inc. (the “Company”), the Board of Directors of the Company (the
“Board”) has approved the following compensation and benefit arrangements with
each non-employee director of the Board in respect of his/her service on the
Board:

 

  •  

an annual retainer of $45,000 per year for each non-employee director;

 

  •  

an annual retainer of $10,000 per year for the Chair of each of the Compensation
Committee, Governance Committee and Finance Committee;

 

  •  

an annual retainer of $15,000 for the Chair of the Audit Committee;

 

  •  

meeting fee of $2,000 for each meeting of the Board of Directors attended, and a
$1,000 fee for each committee meeting attended, other than the Audit Committee,
which meeting fee is $2,000 for each audit committee meeting attended;

 

  •  

in lieu of the above listed retainer and meeting fees, the Chairman of the Board
receives $18,333.34 per month for his services;

 

  •  

reimbursement of customary expenses for attending Board, committee and
shareholder meetings; and

 

  •  

optional medical, dental and vision coverage for non-employee directors and
their eligible dependents, which directors can continue to utilize following
their retirement from the Board. Non-employee directors will pay monthly
premiums for any such coverage they elect at the same rates paid by Company
employees without taking into account the Company’s subsidization of employees’
monthly premiums.

Furthermore, the Company maintains a deferred compensation plan pursuant to
which non-employee directors are eligible to defer up to 100% of their
compensation. The compensation deferred under such plan is credited with
earnings or losses measured by the rate of return on investments elected by plan
participants. Each plan participant is fully vested in all deferred compensation
and earnings credited to his or her account.



--------------------------------------------------------------------------------

In addition, the non-employee directors of the Company are eligible to
participate in the Company’s 2006 Long-Term Incentive Plan (the “Plan”). Under
the Plan, non-employee directors receive an initial grant of restricted stock
units (“RSUs”) when they join the Company’s Board and automatic annual grants of
RSUs for each year such director is re-elected to the Company’s Board (the
number of RSUs to be granted is determined pursuant to grant formula provisions
approved by the Board of Directors). Each RSU grant vests as to 331/3% of the
shares each year on the anniversary of the date of the grant, provided that the
RSUs become immediately vested in the event of a “change in control” of the
Company, as defined in the Plan. Upon vesting, the non-employee director is
entitled to receive the number of shares of Common Stock underlying the vested
portion of the RSU. Each non-employee director may elect to defer the
distribution of shares underlying the vested RSU in accordance with deferral
procedures to be established by the Company.